DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that Applicant reference “US 2014/0090924” was disclosed instead of Moll US 2014/0093924 in the Information Disclosure Statement from August 2, 2019. However, Moll US 2014/0093924 was also examined during the search.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
In Fig. 1, reference character “5” has been used to designate the both outer layer of the photobioreactor and the linear photobioreactor itself;
In Fig. 1, reference character “6” has been used to designate both the outer layer of the photobioreactor and the chamber; and,
In Figs. 1 and 2, reference character “10” has been used to designate both the invention and the gases inside the photobioreactor.
The drawings are objected to because:
On page 27, last paragraph, the reference character 100 denoting the invention is not present in Fig. 1;
On page 27, last paragraph, the reference character 60
On page 27, last paragraph, the reference character 50 denoting the chamber is not present in Fig. 1;
On page 27, last paragraph, the inlet is denoted (8) and the outlet is denoted (7), but the description in the specification does not match the drawings in Figs. 1-9, which correctly shows the inlet (7) and outlet (8) according to page 28, second paragraph;
Fig. 16, reference element 29 is not in the specification though a “lower wall” is mentioned in page 29, first paragraph; and,
On page 34, specification cites Fig. 23a, when the figure should be Fig. 25a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 9, the first full paragraph states “the related terms ‘phototrophic’ and ‘photosynthesising’ are synonymous with to ‘photosynthetic’ and the two terms can be used interchangeably within”, and should be amended to “the related terms ‘phototrophic’ and ‘photosynthesising’ are synonymous with ‘photosynthetic’ and the two terms can be used interchangeably within”;  
On page 11, patent application document US 2015/0093924 is misnumbered and should be US 2014/0093924.
On page 21, the second full paragraph states “PM2,5, PM10” and should be corrected to “PM2, PM5, and PM10”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a control system which controls the composition of the atmosphere within the chamber” in claim 1;
“the control system is configured to introduce a CO2-rich gas into the chamber” in claim 14;
“the control system is configured to introduce an O2-depleted gas into the chamber” in claim 15;
“the control system is configured to introduce an effluent gas from an industrial or combustion source into the chamber” in claim 16; and,
“the control system is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure” in claim 17.
claims 1 and 14-17 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, and 8-10, it is unclear as to whether the feature introduced by phrases “suitably” and “substantially” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, the metes and bounds of the claim are not clearly set forth. See MPEP § 2173.02(II). 
In addition, regarding claims 8 and 9, the numerical ranges and amounts limitations are indefinite because the claims contain narrower and broader ranges in the same claim. See MPEP § 2173.05(c).
As indicated above, the “control system” claim limitations in claims 1 and 14-17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification as filed fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification as filed also does not disclose the hardware, software, or algorithms used to control the claimed invention.
Therefore, claims 1 and 14-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as lacking written description and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-10, 15, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260).
	Regarding claim 1, Calzia discloses a device for the production of biomass (paragraph [0003]), the device comprising: a membrane (claim 5) photobioreactor (PBR) (claim 1), the PBR (claim 1) comprising a liquid medium (claim 1), at least one photosynthetic microorganism 
Calzia does not disclose that the membrane layer is comprised of a material that is permeable to transfer of a gas across the membrane layer; a chamber defining a gaseous atmosphere enclosed within; wherein the PBR is located inside the chamber; a control system which controls the composition of the atmosphere within the chamber; and that the permeability coefficient of carbon dioxide (CO2) through the membrane layer of the PBR is not less than about 1000 Barrer, such that gas transfer occurs across the membrane layer of the PBR, between the PBR and the atmosphere comprised within the chamber.  
Zhang discloses that the membrane layer is comprised of a material (paragraph [0102], “PDMS”) that is permeable to transfer of a gas (Table 1, “PDMS”) across the membrane layer; a chamber defining a gaseous atmosphere enclosed within (paragraph [0017]); and a control system (paragraph [0221]) which controls the composition of the atmosphere within the chamber (paragraph [0168], “environmental control chamber”); wherein the permeability coefficient of carbon dioxide (CO2) through the membrane layer of the PBR is not less than about 1000 Barrer (Table 1, “PDMS”); such that gas transfer occurs across the membrane layer (paragraph [0175]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in a method of culturing cells of Calzia with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Calzia and Zhang do not disclose that the PBR is located inside the chamber such that gas transfer occurs across the membrane layer of the PBR, between the PBR and the atmosphere comprised within the chamber.  

Regarding claim 3, Calzia discloses a source of illumination (paragraph [0130]).
Zhang discloses the chamber (paragraph [0017]).
Regarding the limitation that “the chamber comprises a source of illumination” it would have been obvious to one skilled in the art before the effective filing date to combine the chamber with a source of illumination in order to support a photobioreactor that works on light from artificial sources (Calzia, paragraph [0130]).
Regarding claim 4, Zhang discloses that the walls of the chamber are substantially rigid (paragraph [0321], “aluminum”).
claim 6¸, Calzia discloses that the membrane layer (claim 5) of the PBR (claim 1) is substantially transparent (paragraph [0042]).
Regarding claim 7, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang disclose that the membrane layer of the PBR comprises polysiloxane (paragraph [0102], “PDMS”).
Regarding claim 8, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
	Zhang discloses that the permeability coefficient of oxygen through the membrane layer of the PBR is selected from: not less than about at least 100, suitably not less than at least 200, at least 300, at least 400, at least 500, at least 650, at least 750, (paragraph [0103]) suitably at least 820 Barrer (Table 1, “PDMS”).
	Regarding claim 9, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang discloses that the permeability coefficient of carbon dioxide through the membrane layer of the PBR is selected from: not less than at least 1500, at least 2000, at least 2200, at least 2500, at least 2800, at least 2900, at least 3000, at least 3100, at least 3200, at least 3300, at least 3400, at least 3500, at least 3600, at least 3700, at least 3800, suitably at least 3820 Barrer (Table 1, “PDMS”).
Regarding claim 10, Calzia discloses the PBR (claim 1).
Zhang discloses a bioreactor that is substantially surrounded on all sides (Fig. 35A) by the atmosphere within the gas impermeable chamber (paragraph [0291], “making the chamber airtight”).
It would have been obvious to one skilled in the art before the effective filing date to combine the PBR inside the gas impermeable chamber in order to control the partial pressures of oxygen and carbon dioxide that the cells are subjected to.
claim 15, Zhang discloses that the control system (paragraph [0221]) is configured to introduce an O2-depleted gas into the chamber (paragraph [0168]).
Regarding claim 18, Zhang discloses that the chamber is substantially gas impermeable (paragraph [0291], “making the chamber airtight”).
Regarding claim 32, Calzia discloses the membrane layer (claim 5) of the PBR (claim 1).
Zhang discloses that the membrane layer of the PBR comprises polydimethylsiloxane (PDMS) (paragraph [0102]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Cheng (CN 204335434). For claim 4, this is an alternate rejection.
Regarding claim 2, Calzia does not disclose that the chamber is comprised of a plurality of walls and at least one wall, or a portion thereof, permits the transmission therethrough of visible light into the interior of the chamber. 

Calzia in view of Zhang does not disclose that at least one wall, or a portion thereof, permits the transmission therethrough of visible light. 
Cheng discloses a chamber that has at least one wall, or a portion thereof, that permits the transmission therethrough of visible light (abstract).
In the analogous art of plant growth, it would have been obvious to one skilled in the art before the effective filing date to modify the incubator enclosure of Calzia in view of Zhang with the transparent section of the plant growth box of Cheng in order to ensure the best illumination intensity (Cheng, abstract).
	Regarding claim 4, assuming arguendo, that Zhang does not disclose that the walls of the chamber are substantially rigid (paragraph [0321] “aluminum”), Cheng discloses that the walls of the chamber are substantially rigid (paragraph [0051], “double-layer glass”). It is implicit that double-layer glass is substantially rigid.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Watanabe (US 2009/0209035).
claim 5, Calzia in view of Zhang does not disclose that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE).
Watanabe discloses that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE) (paragraphs [0083] to [0084]).
In the analogous art of cell or tissue cultivation, it would have been obvious to one skilled in the art before the effective filing date to modify the walls of the chamber of Calzia in view of Zhang with the ETFE material of Watanabe in order to be able to sterilize the chamber using gamma radiation (paragraph [0084]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Muller-Feuga (US 2014/0335598).
	Regarding claim 11, Calzia discloses a PBR (claim 1) with liquid media (abstract and paragraph [0070]).
Calzia does not disclose multiple PBRs located inside the chamber, wherein the liquid media of the PBRs are in fluid communication.
Calzia in view of Zhang does not disclose that the liquid media of the PBRs are in fluid communication.
Muller-Feuga discloses that the liquid media of the PBRs are in fluid communication (Fig. 1).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactors of Calzia in view of Zhang with the fluid communication between the multiple photobioreactors of Muller-Feuga in order to easily clean the photobioreactors (Muller-Feuga, paragraph [0278]).
Regarding the limitation “multiple PBRs”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding the limitation “multiple PBRs located inside the chamber”, it would have been obvious to one skilled in the art before the effective filing date to combine the PBRs inside the chamber in order to control the PBRs’ external environment.

Claims 12 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Willson (WO 2008/079724).
Regarding claim 12, Calzia does not disclose that the at least one photosynthetic microorganism is selected from one or more of the group consisting of: Haematococcus sp., Haematococcus pluvialis, Chlorella sp., Chlorella autotraphica, Chlorella vulgaris, Scenedesmus sp., Synechococcus sp., Synechococcus elongatus, Synechocystis sp., Arthrospira sp., Arthrospira platensis, Arthrospira maxima, Spirulina sp., Chlamydomonas sp., Chlamydomonas reinhardtii, Dysmorphococcus sp., Geitlerinema sp., Lyngbya sp., Chroococcidiopsis sp., Calothrix sp., Cyanothece sp., Oscillatoria sp., Gloeothece sp., Microcoleus sp., Microcystis sp., Nostoc sp., Nannochloropsis sp., Anabaena sp., Phaeodactylum sp., Phaeodactylum tricornutum, Dunaliella sp., Dunaliella salina.
Willson discloses that the at least one photosynthetic microorganism is selected from one or more of the group consisting of: Haematococcus pluvialis (paragraph [0074]), Chlorella sp. Chlorella vulgaris (paragraph [0074]), Scenedesmus sp. (paragraph [0074]), Spirulina sp. (paragraph [0074]), Phaeodactylum tricornutum (paragraph [0074]), Dunaliella salina (paragraph [0074]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photosynthetic microorganism of Calzia in view of Zhang with the specific microorganisms of Willson in order to produce biofuels.
Regarding claim 16, Zhang discloses the control system (paragraph [0221]) and the chamber (paragraph [0321]).
Willson discloses that the control system is configured to introduce an effluent gas from an industrial or combustion source into the chamber (paragraph [0062]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Zal (US 2012/0040453).
Regarding claim 13, Calzia in view of Zhang does not disclose the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section.
Zal discloses the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section (Fig. 2).  
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify photobioreactor of Calzia in view of Zhang . 

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Munder (US 3,873,423).
Regarding claim 14, Zhang discloses the control system (paragraph [0221]).
Zhang does not disclose that the control system is configured to introduce a CO2-rich gas into the chamber.
Munder discloses that the control system (col. 1, line 61 to col. 2, line 4) is configured to introduce a CO2-rich gas into the chamber (col. 2, lines 61-68).
In the analogous art of culturing cells, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia in view of Zhang with the control system and CO2-rich gas of Munder in order to control the permeation of gases capable of maintaining the growth of the cells to be cultured (Munder, col. 1, lines 40-55).
Regarding claim 33, Munder discloses that the liquid medium has a pH, and wherein the pH is controlled by the gaseous atmosphere within the chamber (claim 1, part d.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Zhang (US 2006/0199260) as applied to claims 1, 3-4, 6-10, 15, 18, and 32 above, further in view of Cogne (“Design, Operation, and Modeling of a Membrane Photobioreactor to Study the Growth of the Cyanobacterium Arthrospira platensis in Space Conditions”).
claim 17, Calzia does not disclose that the control system is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure.
Cogne discloses that the control system (Fig. 2) is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure (Materials, Design and Operation, “1.5 [Symbol font/0xB4] 105 Pa absolute”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of Calzia in view of Zhang with the nitrogen gas of Cogne in order to flush the oxygen out of the photobioreactor, recover the oxygen gas, and reduce overall pressure of the photobioreactor back to atmospheric levels (Cogne, Oxygen Gas Recovery, and Materials, Design and Operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799